Citation Nr: 1123087	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  09-04 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified at a May 2010 hearing before the undersigned sitting at the RO, a transcript of which is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he injured his left knee in 1967, shortly before his separation from service, and argues that his currently diagnosed left knee degenerative joint disease is related to that injury.  He also argues that his left hip and low back disabilities are related to service, to include as secondary to his left knee disability.

In August 2007, the Veteran underwent a VA joints examination.  The August 2007 VA joints examiner noted that there was no evidence of a left knee injury in the service treatment records, but indicated that he accepted the Veteran's lay assertions as evidence of an inservice left knee injury.  However, he ultimately opined that the Veteran's left knee degenerative joint disease was less likely than not caused by or a result of the 1967 injury.  The examiner recognized the Veteran's contention that he has had left knee symptomatology since the 1967 injury, but stated that he could not provide a positive rationale without supporting documentation confirming that those symptoms had occurred.  Although review of the claims file confirms no treatment for left knee symptoms prior to the Veteran's 1993 left knee surgery, multiple letters also reflect the Veteran's unsuccessful attempts to obtain the treatment records from his left knee treatment in the 1960s and 1970s.  

More importantly, while the examiner is correct in that there is no postservice documentation dated prior to the Veteran's 1993 left knee surgery, there is also no evidence to disprove the Veteran's assertions.  The Court of Appeals for Veterans Claims has held that lay evidence cannot be discarded merely because it is unaccompanied by contemporaneous medical evidence.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Thus, the examiner erred in discounting the Veteran's lay statements solely because they were not confirmed by documentary evidence.  For that reason, a new VA opinion must be obtained.  

Additionally, the Veteran's claimed left hip and lumbar spine disabilities were not examined or otherwise addressed at the August 2007 VA joints examination.  The Veteran has asserted that these disabilities are secondary to his left knee degenerative joint disease.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b) (2010); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  The claims of entitlement to service connection for left hip and lumbar spine disabilities depend in part on the outcome of the claim of entitlement to service connection for a left knee disability.  If service connection is ultimately granted for the left knee disability, then the possibility exists that the left hip and lumbar spine disabilities might also be service connected.  Therefore, these issues are inextricably intertwined with the issue of entitlement to service connection for a left knee disability and must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the etiology of his left knee disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  After a review of the examination findings and the entire evidence of record, the examiner must provide an opinion as to whether the Veteran's left knee degenerative joint disease is at least as likely as not (50 percent probability or greater) related to his military service.  As noted above, the examiner is advised that the Veteran is competent to report his symptoms and history, and that such descriptions, if credible, must be considered in formulating any opinions.  A complete rationale must be provided for any opinion expressed.

2.  If service connection is granted for a left knee disability, then schedule the Veteran for an examination to determine the etiology of his left hip and lumbar spine disabilities.  If either a left hip or lumbar spine disability is diagnosed, the examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the left hip and/or lumbar spine disabilities were caused or aggravated by the service connected left knee disability.  A complete rationale must be provided for any opinion offered.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

4.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


